SMITH, Chief Judge.
Defendant Hirsch moves for an order on the mandate of the Court of Appeals. United States v. Hirsch, 2 Cir., 206 F.2d 289.
 So far as the proposed order seeks to .add a prohibition against further review it is beyond the power of this Court. A judgment affirmed by the Court of Appeals may not be altered by the District Court unless in accordance with directions for further proceedings contained in the mandate. Cf. Briggs v. Pennsylvania R. Co., 2 Cir., 1947, 164 F.2d 21, 1 A.L.R.2d 475; In re Washington & Georgetown R. Co., 1891, 140 U.S. 91, 11 S.Ct. 673, 35 L.Ed. 339.
The proposed order in other respects appears unnecessary. The original judgment stands affirmed, absent further review in the Supreme Court, and the parties are in agreement as to the amounts .due thereunder.
The motion for order on mandate is denied.